Title: From George Washington to Christian Febiger, 2 March 1782
From: Washington, George
To: Febiger, Christian


                        
                            Sir
                            Philada 2d March 1782.
                        
                        I have recd your favor of the 10 ult. and am happy to find that the officers had been sensible of the
                            impropriety of the manner and state of their representation and that the detachment had marched to the Southward.
                        From the situation in which matters were I cannot blame you for the prompt execution of Hawkins—The necessity
                            of the case, especially in military concerns, must often justify what is in fact an irregular mode of proceeding.
                        Lt Colo. Carrington is now here making arrangements for the regular support of the Quarter Masters department
                            in the State of Virginia and will be down before another detachment can be ready to march—you will therefore I hope have
                            no further difficulties upon that score—And I shall direct the Cloathier General to have three or four hundred suits of
                            Cloathes dropped at the place of General Rendezvous in Virginia, to equip the Recruits as they may come in—The supply can
                            be occasionally kept up—The Cloathing will go to the care of you or whoever may be the superintending Continental Officer
                            and it must on no account be issued but for Continental use.
                        I wish it were in my power to give you and the officers remaining in Virginia any immediate hope of Money.
                            The superintendant of Finance is making every effort so to arrange the affairs of his department that he may make regular
                            payments to the whole Army—In order to do this he is obliged totally to suspend, for the present, all
                            partial payments—His dependance is upon the compliance of the states with the requisitions of Congress, and the moment
                            they furnish him, either with Money or Money’s worth he will commence his payments—We have long struggled with
                            difficulties which seemed almost insurmountable, but I am confident if the Officers will have patience to wait for the
                            operations of the systems which have lately been introduced, that they will no longer have the same reasons of Complaint,
                            that they have formerly had.
                        You will let me hear from time to time what success you have in recruiting. I am &c.

                    